Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings as filed are accepted.
IDS as filed are considered. 
Claims 21-40 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The instant claim(s)
US 11,127,135
21. A method, comprising: 
receiving image data indicative of a paved surface; 

identifying, based at least in part on the image data, a defect associated with the paved surface,

 the defect having a characteristic that is characterized by a value;
 determining that the value is within a range of values corresponding to a defect type; 

determining, based at least in part on the value being within the range of values, that the defect corresponds to the defect type; 

determining, based at least in part on the defect corresponding to the defect type, a command associated with a machine at least partially remedying the defect; 




and sending the command to at least one of an electronic device or the machine, wherein the command, when executed, causes the machine to at least partly remedy the defect.

A method, comprising: 
receiving, with a controller, image data indicative of a paved surface;

 identifying, with the controller and based at least in part on the image data, a defect associated with the paved surface,

 the defect having a characteristic that is characterized by a value; 
determining, with the controller, that the value is within a value range corresponding to a defect type; determining, with the controller and based at least in part on the value being within the value range, that the defect is of the defect type;
 generating a command associated with the defect and based at least in part on determining that the defect is of the defect type, wherein the command identifies a proposed machine activity which, when executed by a machine on the paved surface, at least partially remedies the defect; 
and providing the command to at least one of an electronic device or the machine via a network wherein the command causes the machine to perform an action that at least partially remedies the defect in real-time at a worksite.


Although the claims at issue are not identical, they are not patentably distinct from each other because all method steps of the instant claims (identification and analysis of pavement defects and issuing commands to remedy) are covered closely by the Patent, albeit the Patent provided more context (a controller as the subject for receiving and performing analysis, and the command is to propose an activity). Therefore, in this case the patent’s claim 1 anticipates the instant claim 21.
Dependent claims 22-24 appears verbatim with corresponding claims 2-4 of the patent respectively.
Dependent claims 25 appears verbatim with corresponding claims 2-4 of the patent respectively.
26. The method according to claim 21, wherein the image data comprises first image data and the defect comprises a first defect, the method further comprising: determining, based at least in part on second image data, a threshold size of a second defect known to be of the defect type indicated in the second image data, wherein determining that the first defect is of the defect type is further based at least in part on a size of the first defect satisfying the threshold size.
7. The method according to claim 1, wherein the image data is first image data and the defect is a first defect, and wherein 

determining that the first defect is of the defect type is further based on determining whether a size of the first defect as indicated in the first image data is within a threshold size of a second defect known to be of the defect type and indicated in second image data.
27. A machine, comprising: 
a sensor; one or more processors; and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving, from the sensor, sensor data indicative of a paved surface at which the machine operates;

 identifying, based at least in part on the sensor data, a defect associated with the paved surface; 
Lee&HayesL3Docket No. 19-1552US02determining a value characterizing the defect; determining that the value is within a range of values corresponding to a type of defect present on the paved surface; 
determining, based at least in part on the value being within the range of values, that the defect corresponds to the type of defect; 

determining a setting of the machine associated with at least partially remedying the defect; and operating the machine in accordance with the setting, wherein operating the machine in accordance with the setting causes the defect to be at least partly remedied.
9. A system, comprising: 
a sensing device; and a system controller in communication with a controller of the sensing device, the system controller being configured to:
 


receive, from the sensing device, sensor data indicative of a paved surface; 


identify, based at least in part on the sensor data, a defect associated with the paved surface, 
the defect having a characteristic that is characterized by a value; determine that the value is within a value range corresponding to a defect type
; determine, based at least in part on the value being within the value range, that the defect is of the defect type; 

generate a command associated with the defect and based at least in part on determining that the defect is of the defect type, wherein the command identifies a proposed machine activity which, when executed by a machine on the paved surface, causes the machine to perform an action at least partially remedy the defect in real-time; and provide the command to an electronic device via a network.


Although the claims at issue are not identical, they are not patentably distinct from each other because all method steps of the instant claims (identification and analysis of pavement defects and issuing commands to remedy) are covered closely by the Patent, albeit there are trivial differences in language (machine vs. system, providing input for a setting vs. issuing a command) the Patent provided more context (a controller as the subject for receiving and performing analysis, and the command is to propose an activity). Therefore, in this case the patent’s claim 9 anticipates the instant claim 27.  Claim 9 is also rendered obvious by the Patent’s method claim 1 as the step are the same except for being of different types of claim.

As to claim 28: The machine according to claim 27, wherein the sensor data comprises first sensor data and the setting comprises a first setting, the operations further comprising: receiving, from the sensor, second sensor data indicative of the paved surface; and identifying, based at least in part on the second sensor data, an absence of the defect associated with the paved surface.  (See claim 12 of the Patent, identification of defects from images collected by sensor data. If the data indicates no defects, then the identification won’t find any defect)


As to claim 29: The machine according to claim 27, wherein the sensor comprises a first sensor, the sensor data comprises first sensor data, the defect comprises a first defect, and the machine further comprises a second sensor, the operations further comprising: receiving, from the second sensor, second sensor data indicative of the paved surface; identifying, based at least in part on the second sensor data, a second defect associated with the paved surface; determining that the first defect and the second defect a same type of defect, wherein determining the defect is further based at least in part on determining that the first defect and the second defect are the same type of defect.  (See claim 14, the language is near verbatim)
As to claim 30:
 The machine according to claim 27, wherein the sensor data comprises image data, and identifying the defect associated with the paved surface comprises: inputting at least a portion of the image data into a machine-learned model trained to identify defects associated with paved surfaces; and receiving, from the machine-learned model, a location of the defect within the image data, Lee& HayeDocket No. 19-1552US02wherein the defect is identified based at least in part on the location of the defect in the image data.  (See claim 12, the language is near verbatim)
As to claim 31:
 The machine according to claim 27, wherein determining the setting comprises: inputting the type of defect into a machine-learned model trained to determine remedies for defects within paved surfaces; and receiving, from the machine-learned model, a remedy for the defect, wherein the setting is based at least in part on the remedy.  (See claim 9, the system is configured to propose a command proposing a machine activity based on the determined remedy.)
As to claim 32:
 The machine according to claim 27, the operations further comprising: causing output of a notification associated with the defect; and receiving a response indicating that the defect corresponds to the type of defect, wherein determining that the defect corresponds to the type of defect is further based at least in part on the response. (See claim 6 of the Patent, notification associated with defect and receiving a user selection corresponding to the defect type)

33. A method, comprising: 

receiving sensor data indicative of a paved surface at a worksite; 

identifying, based at least in part on the sensor data, a feature associated with the paved surface; identifying, based at least in part on the feature, a defect within the paved surface; determining a type of defect associated with the defect; 

determining, based at least in part on the type of defect, an action associated with a machine at least partially remedying the defect; causing output of an indication associated with at least one of the defect, the type of defect, or the action; 

and causing the action to be performed at least in part by the machine.
1. A method, comprising: 

receiving, with a controller, image data indicative of a paved surface; 

identifying, with the controller and based at least in part on the image data, a defect associated with the paved surface, the defect having a characteristic that is characterized by a value; 


determining, with the controller, that the value is within a value range corresponding to a defect type; determining, with the controller and based at least in part on the value being within the value range, that the defect is of the defect type; generating a command associated with the defect and based at least in part on determining that the defect is of the defect type, wherein the command identifies a proposed machine activity which, when executed by a machine on the paved surface, at least partially remedies the defect; and providing the command to at least one of an electronic device or the machine via a network wherein the command causes the machine to perform an action that at least partially remedies the defect in real-time at a worksite.


Although the claims at issue are not identical, they are not patentably distinct from each other because all method steps of the instant claims (identification and analysis of pavement defects and issuing commands to remedy) are covered closely by the Patent, albeit the Patent provided more context (a controller as the subject for receiving and performing analysis, and the command is to propose an activity). Therefore, in this case the patent’s claim 1 anticipates the instant claim 33.
As to claim 34:
 The method according to claim 33, wherein the indication comprises a first indication, the method further comprising: causing an output of a second indication associated with the defect; and Lee&HayesL5Docket No. 19-1552US02receiving a third indication associated with a confirmation of the defect, wherein the type of defect is determined based at least in part on the third indication.  (See the patent’s claim 1, “determining, with the controller, that the value is within a value range corresponding to a defect type; determining, with the controller and based at least in part on the value being within the value range, that the defect is of the defect type”)

As to claim 35:
 The method according to claim 33, wherein the sensor data comprises first sensor data and the defect comprises a first defect, the method further comprising: receiving second sensor data indicative of the paved surface at the worksite; identifying, based at least in part on the second sensor data, a second defect within the paved surface; determining that the first defect and the second defect represent a similar type of defect within the paved surface, and wherein determining the action is further based at least in part on the first defect and the second defect representing the similar type of defect.  (See claim 6 of the patent, capturing and identification of second defects, and the command to remedy is based on the first and second defects being similar to a known defect)

As to claim 36:
 The method according to claim 33, further comprising: inputting the sensor data into a machine-learned model; receiving, as output from the machine-learned model, a score representing a likelihood that the defect is present within the paved surface; and determining that the score satisfies a threshold score, wherein identifying the defect within the paved surface is further based at least in part on the score satisfying the threshold score.   (See claim 7 of the patent, “ the image data is first image data and the defect is a first defect, and wherein determining that the first defect is of the defect type is further based on determining whether a size of the first defect as indicated in the first image data is within a threshold size of a second defect known to be of the defect type and indicated in second image data”)
As to claim 37:
 The method according to claim 33, wherein the indication comprises a first indication, the method further comprising: sending at least a portion of the sensor data to a computing resource; receiving a second indication from the computing resource, the second indication indicating at least one of: the defect, the type of defect, or the action, wherein causing the action to be performed is based at least in part on the second indication.  (See claim 1, “the defect is of the defect type; generating a command associated with the defect and based at least in part on determining that the defect is of the defect type”)

As to claim 38:
 The method according to claim 33, wherein the sensor data comprises first sensor data, the method further comprising: identifying second sensor data associated with the type of defect; determining, based at least in part on the second sensor data, a range of values associated with the type of defect; determining a value associated with the feature; and determining that the value is within the range of values, wherein determining the type of defect associated with the defect is based at least in part on the value being within the range of values.  (See claim 1 of the patent, “determining, with the controller, that the value is within a value range corresponding to a defect type; determining, with the controller and based at least in part on the value being within the value range, that the defect is of the defect type”)
As to claim 39:
 The method according to claim 38, wherein the value corresponds to a size of the defect, a temperature of the paved surface, or a location of the defect on the paving surface.  (See claim 5 of the patent, size of defect)
As to claim 40: The method according to claim 33, wherein: the action is associated with a setting of a machine operating at a worksite associated with the paving surface; and causing the action to be performed comprises causing the machine to implement the setting, the setting at least partially remedying the defect. (See claim 1 of the patent, “the command identifies a proposed machine activity which, when executed by a machine on the paved surface, at least partially remedies the defect; and providing the command to at least one of an electronic device or the machine via a network wherein the command causes the machine to perform an action that at least partially remedies the defect in real-time at a worksite”)
As mapped above, dependent claims 34 through 40 are rendered obvious by the mapped claims of the patent as the language might not be verbatim but the concept as claimed are well-captured by the patent’s respective cited claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 22, 26-28, 32-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 6,615,648) in view of Zurn (US 2003/0069668).

As to claim 21:
 Ferguson discloses a method, comprising: 
receiving image data indicative of a paved surface; (See at least col. 3, lines 15-30, capturing one or more images of road/pavement surface and sending the captured  image data to a computer over a network)

identifying, based at least in part on the image data, a defect associated with the paved surface, the defect having a characteristic that is characterized by a value; (See at least col. 3, lines 25-30, detect and classify defects, i.e. cracks for example, and See at least col. 11, lines 25-67, each defect has at least a characteristic such as transverse/longitudinal cracking score for example)

determining that the value is within a range of values corresponding to a defect type; determining, based at least in part on the value being within the range of values, that the defect corresponds to the defect type; (See at least col. 11, lines 25-67, col. 12, 1-10, each characteristic of each defect such as transverse/longitudinal cracking score is compared to a threshold value, i.e. within or outside of range, and based on which to determine a type of defect, such as longitudinal cracking type)
Ferguson discloses reporting the findings of defects by the system (See at least Col. 13, lines 35-67), however is silent on:
determining, based at least in part on the defect corresponding to the defect type, a command associated with a machine at least partially remedying the defect; and sending the command to at least one of an electronic device or the machine, wherein the command, when executed, causes the machine to at least partly remedy the defect.  
Zurn  however, in a related field of endeavor, discloses generating a command associated with the defect and when determining that the defect is of the defect type, the command identifies a proposed machine activity which, when executed by a machine on the paved surface, at least partially remedies the defect; and providing the command to a machine (See at least ¶0033, “machine will have the capability of determining (...) the correct amount of material needed to fill each cavity, which is usually measured as the weight of dry material used per unit area covered. Again, my machine will analyze the road surface for defects, saw around the defects, dig out the cavity, fill in the cavity with asphalt or concrete, roll the asphalt and provide analysis of the quality of the repair”, ¶0037, detection of roadway problem’s type and measurement/amount of material needed. See also ¶0114 through 0116)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Ferguson to incorporate the identifying recommended remedies of Zurn.  Such implementation would advantageously reap the benefit of improving organization productivity in timely manner Zurn (¶0116) 


As to claim 22:
 Ferguson in view of Zurn discloses all limitations of claim 21, wherein the image data is received from an imaging device associated with the at least one of the electronic device or the machine.  (See also Ferguson, Abstract, digital camera that is mounted on the road-work vehicle)

As to claim 26:
Ferguson in view of Zurn discloses all limitations of claim 21, wherein the image data comprises first image data and the defect comprises a first defect, the method further comprising: determining, based at least in part on second image data, a threshold size of a second defect known to be of the defect type indicated in the second image data, wherein determining that the first defect is of the defect type is further based at least in part on a size of the first defect satisfying the threshold size.  (See Ferguson, at least col. 11, lines 25-67, col. 12, 1-10, each characteristic of each defect such as transverse/longitudinal cracking score is compared to a threshold value, i.e. within or outside of range, and based on which to determine a type of defect, such as longitudinal cracking type, and when both longitudinal and transverse cracking are detected, or high-density longitudinal cracking is detected, (see "Extent Measurement" below), the cracking type is "crocodile.  See col. 7, lines 15-25, basis for defect characterization is done in test images (i.e. second image data) performed in trials)

As to claim 27:
 Ferguson discloses a machine, comprising: a sensor; one or more processors (See abstract, system comprising a camera and a computer); and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving, from the sensor, sensor data indicative of a paved surface at which the machine operates; (See at least col. 3, lines 15-30, capturing images of road/pavement surface and sending the image data to a computer. Fig. 8, machine operating on road)
 identifying, based at least in part on the sensor data, a defect associated with the paved surface; (See at least col. 3, lines 25-30, detect and classify defects, i.e. cracks for example) Lee&HayesL3Docket No. 19-1552US02determining a value characterizing the defect; (See at least col. 11, lines 25-67, each defect has at least a characteristic such as transverse/longitudinal cracking score for example) determining that the value is within a range of values corresponding to a type of defect present on the paved surface; determining, based at least in part on the value being within the range of values, that the defect corresponds to the type of defect; (See at least col. 11, lines 25-67, col. 12, 1-10, each characteristic of each defect such as transverse/longitudinal cracking score is compared to a threshold value, i.e. within or outside of range, and based on which to determine a type of defect, such as longitudinal cracking type)
Ferguson discloses reporting the findings of defects by the system (See at least Col. 13, lines 35-67), however is silent on:

determining a setting of the machine associated with at least partially remedying the defect; and operating the machine in accordance with the setting, wherein operating the machine in accordance with the setting causes the defect to be at least partly remedied.  
Zurn  however, in a related field of endeavor, discloses determining a setting of the machine associated with at least partially remedying the defect; and operating the machine in accordance with the setting, wherein operating the machine in accordance with the setting causes the defect to be at least partly remedied.  (See at least ¶0033, “machine will have the capability of determining (...) the correct amount of material needed to fill each cavity, which is usually measured as the weight of dry material used per unit area covered. Again, my machine will analyze the road surface for defects, saw around the defects, dig out the cavity, fill in the cavity with asphalt or concrete, roll the asphalt and provide analysis of the quality of the repair”, ¶0037, detection of roadway problem’s type and measurement/amount of material needed. See also ¶0114 through 0116)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Ferguson to incorporate the identifying recommended remedies of Zurn.  Such implementation would advantageously reap the benefit of improving organization productivity in timely manner Zurn (¶0116) 


As to claim 28:
Ferguson in view of Zurn discloses all limitations of claim 27, wherein the sensor data comprises first sensor data and the setting comprises a first setting, the operations further comprising: receiving, from the sensor, second sensor data indicative of the paved surface; and identifying, based at least in part on the second sensor data, an absence of the defect associated with the paved surface.  See at least Ferguson, Col. 3, lines 15-30, col. 11, lines 25-67, col. 12, 1-10, detect characteristic of each defect such as transverse/longitudinal cracking score is compared to a threshold value, i.e. within or outside of range. Therefore, if the comparison/detection condition are not met, then the conclusion is there is no defect)

As to claim 32:
Ferguson in view of Zurn discloses all limitations of claim 27, the operations further comprising: causing output of a notification associated with the defect; and receiving a response indicating that the defect corresponds to the type of defect, wherein determining that the defect corresponds to the type of defect is further based at least in part on the response.  (Ferguson, Col. 12, line 1-10, the defect have an output notification of longitudinal cracking type, and as well as another response of transverse cracking type, based on both outputs being present at same time, confirming the type is crocodile)

As to claim 33:
 Ferguson discloses a method, comprising: receiving sensor data indicative of a paved surface at a worksite; ; (See at least col. 3, lines 15-30, capturing one or more images of road/pavement surface and sending the captured  image data to a computer over a network)
identifying, based at least in part on the sensor data, a feature associated with the paved surface; (See at least col. 3, lines 25-30, detect and classify defects, i.e. cracks for example, and See at least col. 11, lines 25-67, each defect has at least a characteristic such as transverse/longitudinal cracking score for example)
identifying, based at least in part on the feature, a defect within the paved surface; determining a type of defect associated with the defect; See at least col. 11, lines 25-67, col. 12, 1-10, each characteristic of each defect such as transverse/longitudinal cracking score is compared to a threshold value, i.e. within or outside of range, and based on which to determine a type of defect, such as longitudinal cracking type)
Ferguson discloses reporting the findings of defects by the system (See at least Col. 13, lines 35-67), however is silent on:

determining, based at least in part on the type of defect, an action associated with a machine at least partially remedying the defect; causing output of an indication associated with at least one of the defect, the type of defect, or the action; and causing the action to be performed at least in part by the machine.  

Zurn  however, in a related field of endeavor, discloses determining, based at least in part on the type of defect, an action associated with a machine at least partially remedying the defect; causing output of an indication associated with at least one of the defect, the type of defect, or the action; and causing the action to be performed at least in part by the machine.  
 (See at least ¶0033, “machine will have the capability of determining (...) the correct amount of material needed to fill each cavity, which is usually measured as the weight of dry material used per unit area covered. Again, my machine will analyze the road surface for defects, saw around the defects, dig out the cavity, fill in the cavity with asphalt or concrete, roll the asphalt and provide analysis of the quality of the repair”, ¶0037, detection of roadway problem’s type and measurement/amount of material needed. See also ¶0114 through 0116)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Ferguson to incorporate the identifying recommended remedies of Zurn.  Such implementation would advantageously reap the benefit of improving organization productivity in timely manner Zurn (¶0116) 

As to claim 34:
 Ferguson in view of Zurn discloses all limitations of claim 33, wherein the indication comprises a first indication, the method further comprising: causing an output of a second indication associated with the defect; and Lee&HayesL5Docket No. 19-1552US02receiving a third indication associated with a confirmation of the defect, wherein the type of defect is determined based at least in part on the third indication.  (Ferguson, Col. 12, line 1-10, the defect have an output notification of longitudinal cracking type, and as well as another response of transverse cracking type, based on both outputs being present at same time, confirming the type is crocodile)

As to claim 35:
Ferguson in view of Zurn discloses all limitations of claim 33, wherein the sensor data comprises first sensor data and the defect comprises a first defect, the method further comprising: receiving second sensor data indicative of the paved surface at the worksite; identifying, based at least in part on the second sensor data, a second defect within the paved surface; determining that the first defect and the second defect represent a similar type of defect within the paved surface, .  (See Ferguson, at least col. 11, lines 25-67, col. 12, 1-10, each characteristic of each defect such as transverse/longitudinal cracking score is compared to a threshold value, i.e. within or outside of range, and based on which to determine a type of defect, such as longitudinal cracking type, and when both longitudinal and transverse cracking are detected, or high-density longitudinal cracking is detected, (see "Extent Measurement" below), the cracking type is "crocodile.  See col. 7, lines 15-25, basis for defect characterization is done in test images (i.e. second image data) performed in trials)
 and wherein determining the action is further based at least in part on the first defect and the second defect representing the similar type of defect.  (See Zurn, at least ¶0033, “machine will have the capability of determining (...) the correct amount of material needed to fill each cavity, which is usually measured as the weight of dry material used per unit area covered. Again, my machine will analyze the road surface for defects, saw around the defects, dig out the cavity, fill in the cavity with asphalt or concrete, roll the asphalt and provide analysis of the quality of the repair”, ¶0037, detection of roadway problem’s type and measurement/amount of material needed. See also ¶0114 through 0116)


As to claim 36:
 Ferguson in view of Zurn discloses all limitations of claim 33, further comprising: inputting the sensor data into a machine-learned model; receiving, as output from the machine-learned model, a score representing a likelihood that the defect is present within the paved surface; and determining that the score satisfies a threshold score, wherein identifying the defect within the paved surface is further based at least in part on the score satisfying the threshold score.  (See Ferguson, at least col. 11, lines 25-67, col. 12, 1-10, each characteristic of each defect such as transverse/longitudinal cracking score is compared to a threshold value, i.e. within or outside of range, and based on which to determine a type of defect, such as longitudinal cracking type, and when both longitudinal and transverse cracking are detected, or high-density longitudinal cracking is detected)

As to claim 37:
Ferguson in view of Zurn discloses all limitations of claim 33, wherein the indication comprises a first indication, the method further comprising: sending at least a portion of the sensor data to a computing resource; receiving a second indication from the computing resource, the second indication indicating at least one of: the defect, the type of defect, or the action, wherein causing the action to be performed is based at least in part on the second indication.  (See at least Zurn, ¶0033, the second indication being an action of determining correct amount of material, i.e.  “machine will have the capability of determining (...) the correct amount of material needed to fill each cavity, which is usually measured as the weight of dry material used per unit area covered)
As to claim 38:
 Ferguson in view of Zurn discloses all limitations of claim 33, wherein the sensor data comprises first sensor data, the method further comprising: identifying second sensor data associated with the type of defect; determining, based at least in part on the second sensor data, a range of values associated with the type of defect; determining a value associated with the feature; and determining that the value is within the range of values, wherein determining the type of defect associated with the defect is based at least in part on the value being within the range of values.  (The claim is merely directed to another repetition of the known method describes in claim 33. Ferguson, at least col. 11, lines 25-67, col. 12, 1-10, each characteristic of each defect such as transverse/longitudinal cracking score is compared to a threshold value, i.e. within or outside of range, and based on which to determine a type of defect, such as longitudinal cracking type, and when both longitudinal and transverse cracking are detected, or high-density longitudinal cracking is detected. Ferguson in Abstract makes clear that more than one crack can be detected)
As to claim 39:
Ferguson in view of Zurn discloses all limitations of claim 38, wherein the value corresponds to a size of the defect, a temperature of the paved surface, or a location of the defect on the paving surface.  (See Ferguson, col. 11, lines 30-55, using shortest path in examining each pixel, a degree of the crack in each vertical and horizontal directions are calculated which are indicative of the size of the crack in which dimension)
As to claim 40:
Ferguson in view of Zurn discloses all limitations of claim 33, wherein: the action is associated with a setting of a machine operating at a worksite associated with the paving surface; and causing the action to be performed comprises causing the machine to implement the setting, the setting at least partially remedying the defect. (See at least Zurn,  ¶0033, “machine will have the capability of determining (...) the correct amount of material needed to fill each cavity, which is usually measured as the weight of dry material used per unit area covered. Again, my machine will analyze the road surface for defects, saw around the defects, dig out the cavity, fill in the cavity with asphalt or concrete, roll the asphalt and provide analysis of the quality of the repair”, ¶0037, detection of roadway problem’s type and measurement/amount of material needed. See also ¶0114 through 0116)

Claims 23, 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 6,615,648) in view of Zurn (US 2003/0069668) and in further view of Banitt et al. (US 2016/0292518).

AS to claim 23. 
Ferguson in view of Zurn discloses all limitations of claim 1, wherein the image data is first image data (See Ferguson at least col. 3, lines 15-30, capturing one or more images of road/pavement surface and sending the captured  image data to a computer over a network)

However neither discloses:
the method further comprising: receiving second image data indicative of the paved surface; and identifying, based at least in part on the second image data, the defect associated with the paved surface, wherein determining that the defect corresponds to the defect type is further based at least in part on identifying the defect in the second image data.  

Banitt, however in the same field of endeavor, discloses, in a system for road defect detection/solution management, identifying the defect associated with the paved surface based at least in part on the second image data, wherein determining that the defect is of the defect type includes identifying the defect in both the first image data and the second image data. (See at least ¶0022, successive images (i.e. at least a first and a second images) are taken of the surface with overlapping field of view, a detection of defects are performed on said plurality of images to identify a specific defect)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Zurn and Ferguson to include the feature of defect detection on overlapping views of images.  Such implementation advantageously reap the benefit of producing more accurate analysis due to having more inputs, avoiding existing issues discussed in ¶0004, 005 of Banitt.


As to claim 24:
 Ferguson in view of Zurn and Banitt discloses all limitations of claim 23, wherein the first image data is generated by a first imaging device, and the second image data is generated by a second imaging device substantially simultaneously with the first image data.  (Bannit, ¶0016, at least two cameras taking pictures simultaneously)





As to claim 29:
 Ferguson in view of Zurn discloses all limitations of claim 27, wherein the sensor comprises a first sensor, the sensor data comprises first sensor data, the defect comprises a first defect, (See Ferguson, at least col. 11, lines 25-67, col. 12, 1-10, each characteristic of each defect such as transverse/longitudinal cracking score is compared to a threshold value, i.e. within or outside of range, and based on which to determine a type of defect, such as longitudinal cracking type, and when both longitudinal and transverse cracking are detected, or high density longitudinal cracking is detected, (see "Extent Measurement" below), the cracking type is "crocodile)
However neither discloses the machine further comprises a second sensor, the operations further comprising: receiving, from the second sensor, second sensor data indicative of the paved surface; identifying, based at least in part on the second sensor data, a second defect associated with the paved surface; determining that the first defect and the second defect a same type of defect, wherein determining the defect is further based at least in part on determining that the first defect and the second defect are the same type of defect.  

Banitt, however in the same field of endeavor, discloses, in a system for road defect detection/solution management, receiving, from the second sensor, second sensor data indicative of the paved surface; identifying, based at least in part on the second sensor data, a second defect associated with the paved surface; determining that the first defect and the second defect a same type of defect, wherein determining the defect is further based at least in part on determining that the first defect and the second defect are the same type of defect (See at least ¶0022, successive images (i.e. at least a first and a second images) are taken of the surface by cameras with overlapping fields of view, a detection of defects are performed on said plurality of images to identify a specific defect)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Zurn and Ferguson to include the feature of defect detection on overlapping views of images.  Such implementation advantageously reap the benefit of producing more accurate analysis due to having more inputs, avoiding existing issues discussed in ¶0004, 005 of Banitt.

Claims 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 6,615,648) in view of Zurn (US 2003/0069668) and in further view of Lin (US 2017/0045448).
As to claim 30:
 Ferguson in view of Zurn discloses all limitations of claim 27, wherein the sensor data comprises image data, and identifying the defect associated with the paved surface comprises: inputting at least a portion of the image data into a system to identify defects associated with paved surfaces; and receiving, from the system, a location of the defect within the image data, Lee& HayeDocket No. 19-1552US02wherein the defect is identified based at least in part on the location of the defect in the image data.   (See at least Ferguson col. 3, lines 10-30, capture images of location of the alleged defects and  detect and classify defects, i.e. cracks for example. at least col. 11, lines 25-67, col. 12, 1-10, each characteristic of each defect such as transverse/longitudinal cracking score)
However neither discloses the system employs a learning machine model to detect/classify road defects.
However the use of machine learning model in classification of feature is well-established in the field of endeavor, as evidenced in Lin, ¶0019, which discloses a neural network classifier trained to identify street defects.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Ferguson and Zurn to use neural network to perform defect detection.  Note that Ferguson’s system is automatic by nature, as such the use of neural network would fit the system naturally, and neural network has advantage of performing automatic classification tasks with high accuracy thus reducing manual labor.


As to claim 31:
Ferguson in view of Zurn discloses all limitations of claim 27, wherein determining the setting comprises: inputting the type of defect into a robotic machine trained to determine remedies for defects within paved surfaces; and receiving, from the robotic machine, a remedy for the defect, wherein the setting is based at least in part on the remedy.  .  (See at least Zurn,  ¶0033, “machine will have the capability of determining (...) the correct amount of material needed to fill each cavity, which is usually measured as the weight of dry material used per unit area covered. Again, my machine will analyze the road surface for defects, saw around the defects, dig out the cavity, fill in the cavity with asphalt or concrete, roll the asphalt and provide analysis of the quality of the repair”, ¶0037, detection of roadway problem’s type and measurement/amount of material needed. See also ¶0114 through 0116)
While Zurn does not explicitly uses the term learning machine, however Zurn’s invention is a robotic road-fixing machine (Abstract), thus in itself an AI-based machine that is trained to perform the task. Moreover, the use of machine learning model in road maintenance is well-established in the field of endeavor, as evidenced in Lin, ¶0019, which discloses a neural network classifier trained to identify street defects.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Ferguson and Zurn to use neural network to perform defect detection.  Note that Ferguson’s system is automatic by nature, as such the use of neural network would fit the system naturally, and neural network has advantage of performing automatic classification tasks with high accuracy thus reducing manual labor.


Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all other outstanding issues cited are resolved appropriately.
The references of record disclose all limitations, however do not disclose specifically: “25 the defect type comprises a first defect type and the range of values comprises a first range of values, the method further comprising: determining that the value is within a second ranges of values corresponding to a second defect type; generating a notification that includes: a first image associated with the first defect type, a second image associated with the second defect type, and a request for a user to select whether the defect corresponds to the first defect type or the second defect type; sending the notification to the electronic device; and receiving an indication from the electronic device, the indication being indicative of the defect corresponding to the first defect type, wherein the command is determined based at least in part on the indication.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chainer et al. (US 2018/0068495) - A method of detecting and identifying road surface defects is provided. Motion and position information is received from a plurality of vehicles. A profile is retrieved for a particular vehicle from a database of vehicle profiles by using an identifier of the particular vehicle. One or more criteria are identified for detecting a particular type of road surface defect based on the retrieved profile of the particular vehicle. Upon determining that the received motion and position data satisfies the identified criteria, a detection of a road surface defect of the particular type and a location associated with the detected road surface defect based on the received position information is reported.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645